Case: 1:20-cv-00188-SNLJ Doc. #: 21 Filed: 01/19/21 Page: 1 of 2 PageID #: 2080




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


JAMIE LYNN RUBOTTOM-                        )
LANGENECKERT,                               )
                                            )
          Plaintiff,                        )
                                            )
                                    vs.     )       Case No. 1:20CV188 SNLJ
                                            )
ANDREW M. SAUL,                             )
Commissioner of the Social                  )
Security Administration,                    )
                                            )
          Defendant.                        )

                             MEMORANDUM and ORDER

       This matter is before the Court on plaintiff’s motion for appointment of counsel

[#3] in this Social Security appeal. Plaintiff submitted the form motion and affidavit in

support of her motion, but she did not explain any effort she has made to obtain counsel.

It thus appears that the motion is incomplete. Regardless, a “pro se litigant has no

statutory or constitutional right to have counsel appointed in a civil case.” Stevens v.

Redwing, 146 F.3d 538, 546 (8th Cir. 1998). “When determining whether to appoint

counsel for an indigent civil litigant, the district court considers relevant factors such as

the complexity of the case, the ability of the indigent litigant to investigate the facts, the

existence of conflicting testimony, and the ability of the indigent to present [her] claim.”

Id. This case appears to a straightforward appeal of the Social Security Administration’s

decision denying plaintiff’s claim for Social Security benefits. The motion will be denied

at this time.

                                                1
Case: 1:20-cv-00188-SNLJ Doc. #: 21 Filed: 01/19/21 Page: 2 of 2 PageID #: 2081




       This Court will continue to monitor plaintiff’s case and will appoint counsel if the

need arises.



       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel [#3] is

DENIED without prejudice.

       Dated this 19th day of January, 2021.



                                                 STEPHEN N. LIMBAUGH, JR.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                             2
